SHEPLEY, Circuit Judge.
The defendants are not proved to have used any moulds of the construction set forth in complainant’s patent, No. 68,633, except such as were constructed and used with the knowledge of the complainant, and with his consent, and were constructed by the complainant or under his direction, and put into defendant’s factories and used under his direction before and up to the date of his application for the patent. Such construction of the moulds at defendant’s expense while complainant was in their employment, operates as a special license to continue to use those specific moulds. No infringement being proved, the bill is dismissed with costs.